DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakagaki US Pub 2018/0052498.
Regarding claim 1, Nakagaki discloses, 
A computing device, comprising: 
a housing (Fig. 1-2, element 14) having a rear side (figure 1 shows the rear of element 14, i.e. where element 14a is indicated); 
a display device (element 16 is a display as seen in figure 1 and 2a), positioned in the housing; and 
a movable stand (Fig. 1, element 18) having a first segment (element 18b, fig 1), a second segment (element 18a), a first hinge assembly (the hinge between element 18b and 14b as seen in figures 1-2, specifically element 22 and the region indicated by element 21 since the plate 18b is bendable (paragraph 60) )  pivotally joining the first segment to the rear side of the housing, and a second hinge assembly  (Fig. 1, region indicated by 18c) pivotally joining the first 
wherein in the first position (Fig. 2a closed position), the first and second segments are collapsed against the rear side of the housing; 
wherein in the second position (as shown in figure 1 and 2c, open position), the first and second segments are configured to support the housing on a horizontal surface with the display device in an upright orientation and with the second segment oriented parallel to the horizontal surface  and contacting the horizontal surface (fig 1 and 2c shows the second segment 18a parallel to the horizontal surface and contacting the horizontal surface 36; the office notes that the applicant does not specify what portion of the second segment). 
Regarding claim 4, Nakagaki discloses, 
Wherein in the first position (closed position figure 2a), a total thickness of the movable stands lies within overall thickness of the housing (as seen in figure 2a the thickness of the stand is significant less than the thickness of the housing 14, thereby the total thickness is within the overall thickness of the housing).
Regarding claim 5, Nakagaki discloses, 
Wherein the movable stand is positioned within a recess in the rear side of the housing (as seen in figure 2a, at least portion of the movable stand is positioned within the recess formed between element 26 and 28a; thereby the office notes that the applicant does not claim the stand is completely/fully within a recess, or what portion of the stand is within, thereby given broadest reasonable interpretation this limitation is met).
Regarding claim 6, Nakagaki discloses, 

a housing (Fig. 1-2, element 14) having a front side (figure 1, where element 14b is indicated), a rear side (figure 1 shows the rear of element 14, i.e. where element 14a is indicated) and an overall thickness defined between the front side and the rear side (figure 2a, shows the overall thickness measured from 14b to 14a); 
A display screen (screen element 16 figure 1 and 2a) viewable through the front side of the housing, wherein the rear side is positioned on the housing opposite the display screen (figure 2a, illustrates the front and rear as indicated above);
a stand (Fig. 1, element 18) attached to the housing (figure 1, 2a-d) and movable (as illustrated in different configuration of fig 2) between a first position (figure 2c, open position) and a second position (figure 2a, closed position) relative to the housing, the stand having a total thickness (figure 2a, the total thickness is defined by the thickness of element 18 such as the wall adjacent to element 14a of element 18 to the exterior wall of element 18); 
Wherein in the first position (figure 2c, shows the stand support the housing on the horizontal surface 36 and as seen element 14 is spaced away from the horizontal support surface by an angle), the stand supports the housing on a horizontal support surface while the housing is above and spaced away from the horizontal support surface; 
Wherein in the second position (figure 2a), the total thickness of the stand lies within the overall thickness of the housing (as seen in figure 2a the thickness of the stand is significant less than the thickness of the housing 14, thereby the total thickness is within the overall thickness of the housing).
Regarding claim 7, Nakagaki discloses, 

Regarding claim 8, Nakagaki discloses, 
Wherein the stand comprises a first portion (element 18b) and a second portion (element 18a), the first portion being nestable within the second portion (as seen in figure 2d, the first portion 18b is nestable within the second portion 18a as the arrow continues to move downwards). 
Regarding claim 10, Nakagaki discloses, 
Wherein the stand comprises a first portion (element 18b, figure 1, 2a, 2c) and a second portion (element 18a), the first portion being ratably relative to the second portion (as seen in figures 2a through 2d, rotatable via region of 18c). 
Regarding claim 11, Nakagaki discloses, 
Wherein in the first position, the stand is obscured from view in a normal viewing position of a user of the computing device (as seen in fig 2c, the stand is obscured from view in a normal viewing position i.e. when viewing from where element 12 is indicated). 
Regarding claim 12, Nakagaki discloses, 
Wherein the stand comprises weight configured to counterbalance a weight of the housing while in the first position (as seen in figure 2c the stand's weight is configured to .

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Majumdar US Patent 9685984.
Regarding claim 13, Majumdar discloses,
A computing device (fig 3a-b), comprising: 
A housing (element 108, fig 3a) having a front surface (front of element 108, where display is position);
A stand (figure 3a, stand structure element 104/106) attached the housing and movable between a first position relative to the housing and a second position relative to the housing (the stand being movable as seen in figures 3a shows in the two position); 
Wherein in the first position (fig 3a, configuration 202), the stand spaces away from the housing from a horizontal support surface (as seen in figure 3a, horizontal surface indicated by 302);
Wherein in the second position (fig. 3a, configuration with element 204, when the housing is completely flat to the stand), the stand is stowed against the housing; 
Wherein the stand is configured to transition from the first position to the second position in response to continual application of a force to a single point on the front surface of the housing (as seen in figure 3a the two configuration such that as the a force to the single point on the front surface of the housing is applied in the direction of where element 304 is 
Regarding claim 14, Majumdar discloses,
Wherein the point is positioned on the front surface vertically above a hinge attaching the stand to the housing (as seen in figure 3a, the point can be at the top of the front surface of the housing, such that this is above the hinge structure between 106 and 108).
Regarding claim 15, Majumdar discloses,
wherein in the first position, the housing is in a standing position (fig 3a, configuration 202).
Regarding claim 16, Majumdar discloses, 
 wherein in the second position (fig. 3a, configuration 204), the housing is configured to be in a horizontal position on the horizontal support surface.
Regarding claim 17, Majumdar discloses,
wherein the housing is configured to rotate relative to the stand between the first and second positions (as seen figures 3a-3b).
Regarding claim 18, Majumdar discloses,
wherein the stand comprises a first portion (element 106, fig 3a) and rotatably connected to a second portion (element 104).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Perelli US Patent 10324497.
Regarding claim 13, Perelli discloses,

A housing (element 240 figure 6a-b) having a front surface (Figure 6b, where element 240 is indicated);
A stand (figure 6a-b, stand structure element 280, 230) attached the housing and movable between a first position relative to the housing and a second position relative to the housing (the stand being movable as seen in figures 5, 6a-b shows in the two position); 
Wherein in the first position (fig 5), the stand spaces away from the housing from a horizontal support surface (as seen in figure 5, horizontal surface indicated by the lines on the bottom);
Wherein in the second position (fig. 6a, the housing stowed against the housing 240), the stand is stowed against the housing; 
Wherein the stand is configured to transition from the first position to the second position in response to continual application of a force to a single point on the front surface of the housing (as seen in figure 5 to 6b to 6a, such that such that as the a force to the single point on the front surface of the housing is applied, the force moves the housing and the stand from the first position to the second position, thereby getting into configuration of fig 6a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaki US Pub 2018/0052498 in view of Luo US Patent 9408317.
Regarding claim 2, 
Nakagaki teaches the movable stand.
Nakagaki does not teach a grip opening to receive finger of a hand of a user. 
Luo in similar field of a computing device comprising a housing a movable stand (figure 1-2, stand 100), the movable stand comprises a grip opening (element 130h, figure 1) to receive fingers of a hand of a user. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a grip opening as taught by Luo with the movable stand of Nakagaki since providing the grip opening will easily enable the user to open the movable stand with ease (Col. 4, lines 65 to Col. 5, line 2) or handle the computing device from the grip opening. 
Regarding claim 9, 
Nakagaki teaches the stand (as disclosed in claim 6).
Nakagaki does not teach the stand comprises a grip opening. 
Luo in similar field of a computing device comprising a housing a movable stand (figure 1-2, stand 100), the movable stand comprises a grip opening (element 130h, figure 1) to receive fingers of a hand of a user. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a grip opening as taught by .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaki US Pub 2018/0052498 in view of Spollen et al.  US Pub 2015/0282354.
Regarding claim 3, 
Nakagaki teaches the movable stand that is able to bendable about various points and provide various configuration (figs 2a-d). 
Nakagaki does not teach the movable stand further comprises a third segment and a third hinge assembly pivotally joining the second segment to the third segment. 
Spollen in similar field of computing device teaches a housing (figure 1, 11-12 electronic device element 4) and a movable stand (figure 11 shows the movable stand by 4200) wherein the movable stand comprise a first segment, a second segment and third segment pivotally connected by respective first hinge assembly, a second hinge assembly and a third hinge assembly (figure 11, at least plurality of hinges shown connecting various panel of element 4200). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Nakagaki's movable stand which is enabled to be placed in various configuration such that a hinge is provided thereby creating a third segment between first and second segment and thereby pivotally connecting the second segment and the third segment, for the purpose of enabling different viewing .

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar US Patent 9685984 in view of Idehara et al. US Pub 20150375894.
Regarding claim 19,
Majumdar teaches the computing device including the housing and the stand as described in claim 13. 
Majumdar does not teach the stand is positioned in a recess in the housing in the second position. 
Idehara in similar field of computing device teaches a housing (housing of element 110) and a stand (element 120), wherein the stand is positioned in a recess (recess element 140) in the housing in the second position (Fig. 6 stand in stored position, second position). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing of Majumdar with the teaching of providing a recess in the rear of the housing as taught by Idehara, such that the rear surface of the housing of Majumdar comprises a recess such that the stand is at least partially stored within thus the computing device will have a flush look and provide a compact computing device (paragraph 20, Idehara).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar US Patent 9685984 in view of Luo US Patent 9408317
Regarding claim 20, 
Majumdar teaches the movable stand.
Majumdar does not teach the stand comprises a grip opening, wherein the grip opening is configured to be graspable when the stand is in the second position. 
Luo in similar field of a computing device comprising a housing a movable stand (figure 1-2, stand 100), the movable stand comprises a grip opening (element 130h, figure 1) to receive fingers of a hand of a user. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a grip opening as taught by Luo with the movable stand of Majumdar since providing the grip opening will easily enable the user to open the movable stand with ease (Col. 4, lines 65 to Col. 5, line 2) or handle the computing device from the grip opening.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841